NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                       No. 13-3805
                                       ___________

              In re: ROMIE DAVID BISHOP and SHIRLEY ANN BISHOP,
                                                Debtors

                                 Romie David Bishop,
                                               Appellant
                        ____________________________________

                      On Appeal from the United States District Court
                                 for the District of Delaware
                           (D.C. Civil Action No. 13-cv-00958)
                      District Judge: Honorable Richard G. Andrews
                       ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 21, 2014
         Before: FUENTES, GREENBERG and VAN ANTWERPEN, Circuit Judges

                              (Opinion filed: March 21, 2014)
                                      ___________

                                        OPINION
                                       ___________

PER CURIAM

         Romie and Shirley Bishop appeal the District Court’s order affirming the

Bankruptcy Court’s orders which struck their notice of appeal from a judgment of the

Delaware Superior Court. For the reasons below, we will affirm the District Court’s

order.
       In July 2009, CitiMortgage filed a complaint against the Bishops in the Delaware

Superior Court. The Bishops subsequently filed a bankruptcy petition. In May 2012, the

United States Bankruptcy Court lifted the automatic stay to allow the litigation between

the Bishops and CitiMortgage to proceed in the Delaware Superior Court. After a three-

day trial, the Superior Court entered a foreclosure judgment in favor of CitiMortgage.

The Bishops sought to appeal the judgment of the Delaware Superior Court to the

Bankruptcy Court. The Bankruptcy Court struck the notice of appeal and subsequently

denied the Bishop’s motion to amend the notice of appeal. It noted that it lacked

jurisdiction to review rulings of the Delaware Superior Court.

       The Bishops appealed the Bankruptcy Court’s orders to the District Court. The

District Court concluded that the Bankruptcy Court did not abuse its discretion in striking

the pleading and affirmed the Bankruptcy Court’s orders. The Bishops filed a notice of

appeal.

       We have jurisdiction under 28 U.S.C. §§ 158(d) and 1291. We exercise plenary

review over the District Court’s legal conclusions. In re Friedman’s Inc., 738 F.3d 547,

551 (3d Cir. 2013). We agree with the District Court that the Bankruptcy Court did not

abuse its discretion in striking the Bishops’ frivolous pleading. While the Bishops claim

to have a federal due process right to appeal final orders from a state court to a federal

court, they cite no authority for such a proposition. To the contrary, the Bankruptcy

Court and the District Court lacked the power to review the merits of the Delaware state

court proceeding. In re James, 940 F.2d 46, 52-53 (3d Cir. 1991); see also In re Knapper,

407 F.3d 573, 579-81 (3d Cir. 2005). While the Bishops argue that the First Amendment

                                              2
allows them to “petition the Government for a redress of grievances,” it does not allow

them to relitigate a matter in federal court that has already been decided against them by a

state court. See D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid.

Trust Co., 263 U.S. 413 (1923). Baseless litigation is not immunized by the First

Amendment right to petition. Bill Johnson’s Rests., Inc. v. N.L.R.B., 461 U.S. 731, 743

(1983).

       Appellants’ argument that the Clerk’s office restricts public access to the docket

numbers for the purpose of creating grounds to dismiss an appeal on technical reasons is

baseless. If Appellants need to refer to a docket entry, they can simply list the date the

document was filed and the title of the document. Appellants’ appeal of the District

Court’s order does not fail for technical reasons or because they are proceeding pro se;

rather, their appeal is unsuccessful for the wholly substantive reasons explained above.

Appellants are advised that future frivolous pleadings may result in financial sanctions

and filing limitations.

       For the above reasons, we will affirm the District Court’s order. We have

considered each argument presented in Appellants’ brief, and none state a basis for

undermining the District Court’s decision. Appellants’ motion for the notice of appeal to

be construed as filed on behalf of Shirley Bishop is granted. Appellants’ motion to strike

and letter motion of complaint are denied.




                                              3